70 F.3d 1257
In re Unisys. Long-Term Disability Plan ERISA Litigation,John B.G. Roberts, III, Patty Guerrant, Estate of JacksonGuerrant, Richard Stark, Margaret Roeller, Estate of EugeneRoeller, Certified Class Representative, John B.G. Roberts,III, Frances McFeely, Estate of John McFeelyv.Unisys Long-Term Disability PLan, Unisys Corp., TravelersIns. Co., Honorable Richard L. Buckwalter, Judgeof U.S. District Court of EasternDistrict of Pennsylvania
NO. 95-1309
United States Court of Appeals,Third Circuit.
Oct 30, 1995
Appeal From:  E.D.Pa., No. 1-MDL-938

1
MANDAMUS DENIED.